Dismissed and Memorandum Opinion filed October 8,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00728-CV
____________
 
DONNA HOLCOMB AND CURTIS HOLCOMB AND ALL OTHER
OCCUPANTS, Appellants
 
V.
 
GALVESTON BLEAK HOUSE, Appellee
 

 
On Appeal from the County Court No. 3
Galveston County, Texas
Trial Court Cause No. 60,878
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed May 24, 2009.  No clerk’s
record has been filed.  The clerk responsible for preparing the record in this
appeal informed the court appellants did not make arrangements to pay for the
record.  




On September 2, 2009, notification was transmitted to all
parties of the Court’s intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellants paid or made arrangements to pay for
the record and provided this court with proof of payment.  See Tex. R. App. P. 37.3(b).
Appellants have not provided this court with proof of payment
for the record. Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Yates, Frost, and Brown.